     Case 2:20-cv-02339-APG-VCF Document 3 Filed 12/29/20 Page 1 of 4



1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     ANGELO FERGUSON,                                   Case No. 2:20-cv-02339-APG-VCF
4                                           Plaintiff                   ORDER
5            v.
6     HDSP MEDICAL ISSUES,
7                                       Defendant
8
9    I.     DISCUSSION

10          On December 28, 2020, Plaintiff, an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), submitted a complaint. (ECF No. 1-1). Plaintiff has

12   not submitted an application to proceed in forma pauperis or paid the full $402 filing fee

13   in this matter.

14          Complaint

15          The Court notes that Plaintiff did not sign the complaint at ECF No. 1-1. Under

16   Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not represented by

17   counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because Plaintiff did not

18   sign the complaint, the Court cannot consider it.

19          As such, the Court grants Plaintiff a one-time extension to submit a signed

20   amended complaint to the Court on or before March 1, 2021. If Plaintiff chooses to file

21   an amended complaint, he is advised that an amended complaint supersedes (replaces)

22   the original complaint and, thus, the amended complaint must be complete in itself. See

23   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989).

24   Therefore, a mere signature page will not be sufficient. Plaintiff should file the signed

25   amended complaint on this Court’s approved prisoner civil rights form, and it must be

26   entitled “First Amended Complaint.”

27          ///

28          ///
     Case 2:20-cv-02339-APG-VCF Document 3 Filed 12/29/20 Page 2 of 4



1           Application to Proceed in Forma Pauperis
2           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
3    a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
4    action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
5    inmate must submit all three of the following documents to the Court:
6           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
7           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
8           page 3),
9           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
10          official (i.e. page 4 of this Court’s approved form), and
11          (3) a copy of the inmate’s prison or jail trust fund account statement for the
12   previous six-month period.
13          The Court will grant Plaintiff a one-time extension to file a fully complete
14   application to proceed in forma pauperis containing all three of the required documents,
15   or in the alternative, pay the full $402 filing fee for this action on or before March 1, 2021.
16   Absent unusual circumstances, the Court will not grant any further extensions of time. If
17   Plaintiff does not file a fully complete application to proceed in forma pauperis with all
18   three required documents or pay the full $402 filing fee on or before March 1, 2021, this
19   case will be subject to dismissal without prejudice for Plaintiff to file a new case with the
20   Court when Plaintiff has all three of the documents needed to file a fully complete
21   application to proceed in forma pauperis or pays the full $402 filing fee.
22          A dismissal without prejudice means Plaintiff does not give up the right to refile the
23   case with the Court, under a new case number, when Plaintiff is able to file a signed
24   amended complaint and has all three documents needed to submit with an application to
25   proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an application to
26   proceed in forma pauperis and instead pay the full filing fee of $402 on or before March
27   1, 2020 to proceed with this case.
28          ///



                                                  -2-
     Case 2:20-cv-02339-APG-VCF Document 3 Filed 12/29/20 Page 3 of 4



1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
3    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a
4    copy of his original complaint at ECF No. 1-1.          If Plaintiff files a signed amended
5    complaint, he should use the Court's approved form and he must write the words “First
6    Amended” above the words “Civil Rights Complaint” in the caption.
7           IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended
8    complaint, Plaintiff will file the signed amended complaint with this Court on or before
9    March 1, 2021.
10          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended
11   complaint on or before March 1, 2021, this case will be subject to dismissal without
12   prejudice for Plaintiff to refile the case with the Court, under a new case number, when
13   Plaintiff is able to file a signed amended complaint.
14          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
15   approved form application to proceed in forma pauperis by an inmate, as well as the
16   document entitled information and instructions for filing an in forma pauperis application.
17          IT IS FURTHER ORDERED that on or before March 1, 2021, Plaintiff will either
18   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
19   administrative fee) or file with the Court:
20          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
21          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
22          signatures on page 3),
23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
24          official (i.e. page 4 of this Court’s approved form), and
25          (3) a copy of the inmate’s prison or jail trust fund account statement for the
26   previous six-month period.
27          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
28   application to proceed in forma pauperis with all three documents or pay the full $402



                                                   -3-
     Case 2:20-cv-02339-APG-VCF Document 3 Filed 12/29/20 Page 4 of 4



1    filing fee for a civil action on or before March 1, 2021, this case will be subject to dismissal
2    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
3    when Plaintiff has all three documents needed to file a complete application to proceed
4    in forma pauperis or pays the full $402 filing fee.
                      12-29-2020
5           DATED: __________________
6
7                                                UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
